         Case 1:20-cr-00018-BLW Document 33 Filed 11/02/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

              Plaintiff,                           Case No. 1:20-cr-00018-BLW-1

    v.                                             ORDER ADOPTING REPORT
BRANDON LLOYD,                                     AND RECOMMENDATION

              Defendant.




       Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. (Dkt. 30). On October 6, 2020, Defendant, Brandon Lloyd, appeared

before the Magistrate Judge to enter a change of plea pursuant to a written plea

agreement. The Magistrate Judge conducted the plea hearing and concluded there is a

factual basis for Defendant’s plea of guilty to the charges contained in Count 7 of the

Indictment (Dkt. 1), and that it was entered voluntarily and with full knowledge of the

consequences. No objections to the Report and Recommendation have been filed.

       The Report and Recommendation recommends that Defendant’s guilty plea be

accepted subject to this Court determining whether the crime of aggravated identity theft

in violation of 18 U.S.C. § 1028A requires conviction of a predicate offense.1



1
  The relevant portion of the aggravated identity theft statute provides: “Whoever, during
and in relation to [an enumerated felony], knowingly transfers, possesses, or uses,
without lawful authority, a means of identification of another person shall, in addition to
the punishment provided for such felony, be sentenced to a term of imprisonment of 2
years.” 18 U.S.C. § 1028A(a)(1).

ORDER ADOPTING REPORT AND RECOMMENDATION - 1
         Case 1:20-cr-00018-BLW Document 33 Filed 11/02/20 Page 2 of 4




       The Ninth Circuit has not addressed this issue. However, other circuits have

uniformly found that the crime of aggravated identity theft requires the commission of a

predicate felony but does not require conviction of a predicate felony. See, e.g., United

States v. Lopez-Diaz, 749 F.3d 106, 115 (1st Cir. 2015) (“The predicate felony violation

in section 1028A is simply an element of the crime of aggravated identity theft. The

statute requires proof beyond a reasonable doubt of a felony violation, not a felony

conviction.”); United States v. Stepanian, 570 F.3d 51, 60 n.15 (1st Cir. 2009) (“To the

extent Stepanian wishes to argue that the government must separately allege and charge

the predicate crime in order to charge a § 1028A offense[,] ... the statutory language lends

no support to that proposition”); United States v. Jenkins-Watts, 574 F.3d 950, 970 (8th

Cir. 2009) (“[T]he government’s decision to charge Jenkins with four counts of

aggravated identity theft, and not an additional four counts of [the predicate felony of]

access device fraud, did not render the indictment fatally insufficient so as to fail to

charge the offense of conviction or deprive the court of jurisdiction.”).

       Although this out-of-circuit authority is not binding, the Court finds this authority

to be persuasive and consistent with the statutory language of § 1028A. Further, the Court

has not found any case holding that conviction, rather than only commission, of a

predicate felony is required. The Court therefore holds that the crime of aggravated

identity theft does not require conviction of a predicate felony offense, and that a

defendant can be properly convicted of a standalone offense of aggravated identity theft

in violation of 18 U.S.C. § 1028A.




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
         Case 1:20-cr-00018-BLW Document 33 Filed 11/02/20 Page 3 of 4




       Turning to Defendant’s guilty plea, the Court has reviewed the record and finds

that the requirements of Rule 11 have been met. See United States v. Reyna-Tapia, 328

F.3d 1114 (9th Cir. 2003). Specifically, the Court finds that the Magistrate Judge

adhered to the requirements of Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea

was voluntary and not the result of force or threats or promises apart from the plea

agreement; and that a factual basis for the plea exists. See id. Accordingly,

       NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 30) shall be, and the same is hereby, ADOPTED as the decision

of the District Court and incorporated fully herein by reference to the extent it is not

inconsistent with this order.

       IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crimes

charged in Count Seven of the Indictment (Dkt. 1) shall be, and the same is hereby,

ACCEPTED by the Court as a knowing and voluntary plea supported by an independent

basis in fact containing each of the essential elements of the offense.

       IT IS FURTHER ORDERED that Defendant Brandon Lloyd is found to be

GUILTY as to the applicable crimes charged in Count Seven of the Indictment (Dkt 1).

       IT IS FURTHER ORDERED that Defendant’s release is continued subject to the

Order Setting Conditions of Release (Dkt. 18).




ORDER ADOPTING REPORT AND RECOMMENDATION - 3
       Case 1:20-cr-00018-BLW Document 33 Filed 11/02/20 Page 4 of 4




                              DATED: November 2, 2020



                              B. LYNN WINMILL
                              Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 4
